Citation Nr: 1226939	
Decision Date: 08/03/12    Archive Date: 08/10/12

DOCKET NO.  07-26 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for bilateral plantar fasciitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Counsel

INTRODUCTION

The Veteran served on active duty from July 1982 to July 1985 and from January 1987 to February 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  That decision granted service connection for bilateral plantar fasciitis and assigned a noncompensable evaluation effective from March 1, 2005.  The Veteran appealed that decision to BVA, and the case was referred to the Board for appellate review. 

During the pendency of the appeal, a June 2007 rating decision increased the Veteran's disability evaluation for bilateral plantar fasciitis to 10 percent effective from March 1, 2005.  However, the Board notes that the Veteran has not been granted the maximum evaluation for that disability.  Applicable law mandates that when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded. See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the issue remains on appeal. 

A hearing was held on December 4, 2009, in Phoenix, Arizona, before the undersigned Acting Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

In January 2010, the Board issued a decision denying the claim for a higher initial evaluation for bilateral plantar fasciitis.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in a September 2010 Order, the Court vacated the January 2010 Board decision and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion).

In December 2010, in order to obtain additional evidence necessitated by the directives of the Joint Motion, the Board remanded the appeal.  Specifically, the Board directed that the Veteran should be scheduled for an additional VA examination.  As discussed in greater detail below, the subsequently acquired VA examination report does not contain all of the findings requested by the Board.  Therefore, unfortunately, an additional remand is required to ensure compliance with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

In the December 2010 remand, the Board directed that the Veteran be scheduled for an examination to evaluate the service-connected bilateral plantar fasciitis.  At that time, the Board noted that the parties to the September 2010 Joint Motion had found that the Board had not adequately discussed whether any additional diagnostic codes were potentially applicable to the Veteran's service-connected plantar fasciitis, other than the diagnostic code under which the disability was currently rated (Diagnostic Code 5276, located in 38 C.F.R. § 4.71a (2011)).  In particular, the parties to the Joint Motion indicated that the Board did not discuss the applicability of Diagnostic Codes 5278 (claw foot) and 5284 (other foot injuries).  The Board noted that the examination reports of record did not contain all of the findings necessary to evaluate the Veteran's bilateral plantar fasciitis under those additional diagnostic codes; therefore, the Board found that another VA examination was necessary to determine the current severity and manifestations of the Veteran's service-connected bilateral plantar fasciitis.

The Board's December 2010 directive regarding the VA examination requested that the examiner address several specific questions regarding the nature and severity of the service-connected disability.  Pertinently, the examiner was asked to indicate whether the Veteran had severe flatfoot; whether the Veteran's foot injury is moderate, moderately severe, or severe; and, whether there was actual loss of use of either foot.  The Veteran underwent an additional VA examination in December 2010.  Although the examiner recorded the Veteran's subjective symptoms and recorded findings from the physical examination, the examiner did not specifically address the three inquires listed above, and as such, the Board finds that there was not substantial compliance with the December 2010 remand directive.  The Court has held "that a remand by this Court or the Board confers on the veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, another remand is necessary in order to schedule the Veteran for an additional examination addressing all of the pertinent rating criteria.

In addition, the Board notes that the Appeals Management Center (AMC) issued a supplemental statement of the case in April 2012, which was returned by the United States Postal Service as undeliverable.  A review of the record shows that the AMC used the Veteran's prior mailing address and not his current one that he confirmed at the time of his December 2009 hearing.  See Board Transcript, page 3.  Upon remand, the RO/AMC should ensure use of the Veteran's current address.


Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected bilateral plantar fasciitis.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service- connected bilateral foot disability.  

The examiner should report all signs and symptoms necessary for rating the Veteran's bilateral plantar fasciitis under the rating criteria.  In particular, the examiner should indicate whether the Veteran has severe flatfoot and whether there is objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, an indication of swelling on use, and characteristic callosities.  

He or she should also state whether all toes are tending to dorsiflexion and whether there is limitation of dorsiflexion at the ankle to right angle, shortened plantar fascia, and marked tenderness under the metatarsal heads.  

In addition, the examiner should indicate whether there is malunion or nonunion of the tarsal or metatarsal bones, and if so, whether such symptomatology is moderate, moderately severe, or severe.  

Similarly, he or she should comment on whether the Veteran's foot injury is moderate, moderately severe, or severe.  

The examiner should further state whether there is actual loss of use of either foot.  The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2.  The RO/AMC must review the claims file and ensure that the foregoing development action, as well as any other development that may be in order, have been conducted and completed in full.  The RO/AMC should review any requested examination report to ensure that it is in complete compliance with the directives of this remand.  If any supplied examination report is deficient in any manner, the RO/AMC must implement corrective procedures. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

3.  The AMC should take any appropriate measures to ensure use of the Veteran's current address.

4.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence since the last adjudication of that claim.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2011).



